Citation Nr: 1622022	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-30 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 15, 2012 for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 1970 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Louis, Missouri Veterans Affairs (VA) Regional Office (RO), which, granted service connection and established a 10 percent disability rating for PTSD.  Over the course of the appeal, the RO increased the Veteran's disability rating for his PTSD in March 2013 to 50 percent from October 15, 2012.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran submitted a claim for TDIU in September 2015.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran was last afforded a VA examination in February 2013 to assess the current severity of his PTSD.  During this examination, the Veteran reported that he had been in individual therapy with a VA clinical social worker for about three years through the Fredericksburg, Virginia Community Based Outpatient Clinic (CBOC), and was also currently being treated by a psychiatrist at the Fredericksburg CBOC.  Currently, the most recent VA medical center (VAMC) records associated with claims file, other than those specifically related to a hospitalization in 2015 for chest pain, are from December 2012.  In these records there is a specific notation that the Veteran should be added to a list for next PTSD Recovery Group.  Thus, there appear to be outstanding VAMC treatment records related to the Veteran's treatment for PTSD, which should be obtained upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran concerning how he can substantiate his claim for an increased rating on the basis of TDIU.  Request that he complete and return a TDIU claim form and then conduct any development that is warranted.
 
2.  Obtain any outstanding updated VAMC treatment records, specifically from December 2012 onwards.  In addition, the Board notes that should the Veteran's treatment records include evidence related to his PTSD, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted in order to consider the new medical information.

3.  Thereafter, readjudicate the Veteran's claims, including his claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




